                                        UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
Hearing Information:
                         Debtor:   FARWEST PUMP COMPANY
                  Case Number:     4:17-BK-11112-BMW          Chapter: 11

          Date / Time / Room:      WEDNESDAY, JANUARY 16, 2019 10:30 AM COURTROOM 446

         Bankruptcy Judge:         BRENDA M. WHINERY
               Courtroom Clerk:    REBECCA VOLZ
                Reporter / ECR:    LATOSHA TRIPP                                                          0.00


Matters:
       1) EMERGENCY MOTION FOR AUTHORITY TO LEASE DRILL RIG TO FARCO PERFORACIONES Y BOMBEO
          S.A. DE C.V., AND PERMIT DRILL RIG TO BE IMPORTED INTO MEXICO (SET AT HEARING HELD 11/07/18)
          (CONT. FROM 11/14/18) (RESCHEDULED FROM 12/05/18) (CONT. FROM 12/06/18)
          R / M #: 363 / 0

       2) STATUS HEARING RE: COMMITTEE'S LIQUIDATING PLAN (SET AT HEARING HELD 12/06/18)
              R / M #:   175 / 0

       3) STATUS HEARING RE: DEBTOR'S SECOND AMENDED PLAN OF REORGANIZATION (SET AT HEARING
          HELD 12/06/18)
          R / M #: 223 / 0

       4) COMMITTEE'S MOTION FOR STANDING (CONT. FROM 09/19/18) (CONT. FROM 10/03/18) (CONT. FROM
          11/07/18) (CONT. FROM 11/14/18) (RESCHEDULED FROM 12/05/18) (CONT. FROM 12/06/18)
          R / M #: 291 / 0

       5) COMMITTEE'S MOTION TO LIMIT THE DEBTOR'S USE OF ESTATE PROPERTY (CONT. FROM 09/19/18)
          (CONT. FROM 10/03/18) (CONT. FROM 11/07/18) (CONT. FROM 11/14/18) (RESCHEDULED FROM 12/05/18)
          (CONT. FROM 12/06/18)
          R / M #: 293 / 0

       6) STATUS HEARING RE: MOTION FOR ALLOWANCE AND IMMEDIATE PAYMENT OF ADMINISTRATIVE
          EXPENSE CLAIM OF FLASKA JCB (RESCHEDULED FROM 12/12/18) (RESCHEDULED FROM 12/05/18) (CONT.
          FROM 12/06/18)
          R / M #: 357 / 0

       7) STATUS HEARING RE: FLASKA JCB'S MOTION FOR LEAVE TO FILE LATE PROOF OF CLAIM
          (RESCHEDULED FROM 12/05/18) (CONT. FROM 12/06/18)
          R / M #: 358 / 0

       8) MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM AND REQUEST FOR PAYMENT FILED
          BY T & D MACHINE, INC.
          R / M #: 392 / 0

       9) EVIDENTIARY HEARING RE: DEBTOR'S MOTION TO APPROVE 9019 SETTLEMENT WITH CREDITOR DAVID
          LEONARD (RESCHEDULED FROM 12/05/18) (CONT. FROM 12/06/18)
          R / M #: 280 / 0



Appearances:




    Case 4:17-bk-11112-BMW                   Doc 432 Filed 01/16/19 Entered 01/28/19 10:13:25 Desc
Page 1 of 8                                                                              01/28/2019 10:12:48AM
                                              Main Document Page 1 of 8
                                    UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF ARIZONA

                                                  Minute Entry
(continue)...   4:17-BK-11112-BMW     WEDNESDAY, JANUARY 16, 2019 10:30 AM


          KASEY NYE, REPRESENTING FARWEST PUMP COMPANY AND APPEARING IN PERSON
          JOHN SMITH, REPRESENTING THE COMMITTEE OF UNSECURED CREDITORS AND
          APPEARING IN PERSON
          JILL PERRELLA, REPRESENTING FLASKA JCB AND APPEARING IN PERSON
          JEFF SKLAR, REPRESENTING ANC ORCHARD LLC, BMR III LP, AND THE MORGAN ROSE
          RANCH LP AND APPEARING IN PERSON
          REBECCA O'BRIEN, REPRESENTING DOUG AND CHRISTINA DUNLAP AND HIGH DESERT
          IRRIGATION AND APPEARING IN PERSON
          ALAN SOLOT, REPRESENTING T & D MACHINE AND APPEARING IN PERSON
          RUSSELL STOWERS, REPRESENTING DOUG AND CHRISTINA DUNLAP AND HIGH DESERT
          IRRIGATION AND APPEARING IN PERSON
          ISAAC ROTHSCHILD, REPRESENTING DAVID LEONARD, PLC AND APPEARING IN PERSON
          DAVID LEONARD, APPEARING IN PERSON AS A WITNESS
          CLARK VAUGHT, APPEARING IN PERSON AS A WITNESS
          CHANNA VAUGHT, APPEARING IN PERSON AS A WITNESS
          JACOB SPARKS, REPRESENTING UMB BANK AND APPEARING BY TELEPHONE




     Case 4:17-bk-11112-BMW            Doc 432 Filed 01/16/19 Entered 01/28/19 10:13:25 Desc
Page 2 of 8                                                                        01/28/2019 10:12:48AM
                                        Main Document Page 2 of 8
                                    UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
(continue)...   4:17-BK-11112-BMW        WEDNESDAY, JANUARY 16, 2019 10:30 AM


Proceedings:                                                                                              1.00


          ITEM 1: EMERGENCY MOTION FOR AUTHORITY TO LEASE DRILL RIG TO FARCO
          PERFORACIONES Y BOMBEO S.A. DE C.V., AND PERMIT DRILL RIG TO BE IMPORTED INTO
          MEXICO (SET AT HEARING HELD 11/07/18) (CONT. FROM 11/14/18) (RESCHEDULED FROM
          12/05/18) (CONT. FROM 12/06/18)

          ITEM 2: STATUS HEARING RE: COMMITTEE'S LIQUIDATING PLAN (SET AT HEARING HELD
          12/06/18)

          ITEM 3: STATUS HEARING RE: DEBTOR'S SECOND AMENDED PLAN OF REORGANIZATION
          (SET AT HEARING HELD 12/06/18)

          ITEM 4: COMMITTEE'S MOTION FOR STANDING (CONT. FROM 09/19/18) (CONT. FROM
          10/03/18) (CONT. FROM 11/07/18) (CONT. FROM 11/14/18) (RESCHEDULED FROM 12/05/18)
          (CONT. FROM 12/06/18)

          ITEM 5: COMMITTEE'S MOTION TO LIMIT THE DEBTOR'S USE OF ESTATE PROPERTY (CONT.
          FROM 09/19/18) (CONT. FROM 10/03/18) (CONT. FROM 11/07/18) (CONT. FROM 11/14/18)
          (RESCHEDULED FROM 12/05/18) (CONT. FROM 12/06/18)

          ITEM 6: STATUS HEARING RE: MOTION FOR ALLOWANCE AND IMMEDIATE PAYMENT OF
          ADMINISTRATIVE EXPENSE CLAIM OF FLASKA JCB (RESCHEDULED FROM 12/12/18)
          (RESCHEDULED FROM 12/05/18) (CONT. FROM 12/06/18)

          ITEM 7: STATUS HEARING RE: FLASKA JCB'S MOTION FOR LEAVE TO FILE LATE PROOF OF
          CLAIM (RESCHEDULED FROM 12/05/18) (CONT. FROM 12/06/18)

          ITEM 8: MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIM AND REQUEST FOR
          PAYMENT FILED BY T & D MACHINE, INC.

          ITEM 9: EVIDENTIARY HEARING RE: DEBTOR'S MOTION TO APPROVE 9019 SETTLEMENT
          WITH CREDITOR DAVID LEONARD (RESCHEDULED FROM 12/05/18) (CONT. FROM 12/06/18)

          ITEM 1
          Mr. Nye reports that the parties have not reached an agreement regarding the drill rig lease.
          He requests a continued hearing.

          COURT: A CONTINUED HEARING IS SET FOR 03/13/19.

          **10:34 AM**
          ITEM 3
     Case 4:17-bk-11112-BMW               Doc 432 Filed 01/16/19 Entered 01/28/19 10:13:25 Desc
Page 3 of 8                                                                           01/28/2019 10:12:48AM
                                           Main Document Page 3 of 8
                                    UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
(continue)...   4:17-BK-11112-BMW        WEDNESDAY, JANUARY 16, 2019 10:30 AM


          Mr. Nye reports that the debtor is providing additional documentation as requested by the
          committee. He believes the parties might be able to work out a joint plan. He requests a
          continued status hearing regarding the debtor's second amended plan.

          COURT: A CONTINUED STATUS HEARING IS SET FOR 03/13/19.

          **10:35 AM**
          ITEM 2
          Mr. Smith reports that the parties have been negotiating but the committee is concerned about
          the debtor's lack of funds. He discusses the funds currently in the debtor's possession. The
          debtor intends to fund a plan through insurance proceeds which may or may not be a viable
          option. The committee needs approximately $500,000.00 to fund its plan. He requests an
          evidentiary plan confirmation hearing for the Court to consider the committee's plan.
          Depending upon the Court's ruling with respect to the 9019 settlement, the debtor may end up
          with an impaired, consenting class and the evidentiary hearing on the debtor's plan can be set
          for the same date and time. He may be filing a motion to convert this case. The committee is
          also considering putting the administrative claims in to an administrative trust.

          COURT: AN EVIDENTIARY PLAN CONFIRMATION HEARING IS SET FOR THURSDAY 05/02/19
          AT 10:00 A.M. ALL PARTIES AND WITNESSES ARE TO APPEAR IN TUCSON COURTROOM 446
          FOR THE EVIDENTIARY HEARING. A STATUS HEARING IS SET FOR WEDNESDAY 04/17/19.
          PARTIES MAY APPEAR IN TUCSON COURTROOM 446 OR PHOENIX COURTROOM 301 FOR
          THE STATUS HEARING.

          Mr. Nye informs the Court that the debtor does not have a lot of cash in hand but the debtor
          has been making substantial adequate protection payments.

          The Court states that if a plan does not get confirmed, then the case will be dismissed or
          converted with or without a motion.

          **10:41 AM**
          ITEM 4
          Mr. Smith requests that the motion for standing track the evidentiary hearing.

          COURT: A STATUS HEARING IS SET FOR 04/17/19.

          ITEM 5
          Mr. Smith requests that the motion to limit use of estate property track the evidentiary
          hearing. There committee is still concerned. There was a commission payment made to an
          insider without approval.


     Case 4:17-bk-11112-BMW               Doc 432 Filed 01/16/19 Entered 01/28/19 10:13:25 Desc
Page 4 of 8                                                                           01/28/2019 10:12:48AM
                                           Main Document Page 4 of 8
                                    UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                      Minute Entry
(continue)...   4:17-BK-11112-BMW         WEDNESDAY, JANUARY 16, 2019 10:30 AM




          COURT: A STATUS HEARING IS SET FOR 04/17/19.

          **10:43 AM**
          ITEM 6 AND ITEM 7
          Mr. Nye requests a continued hearing.

          Mr. Perrella states that she has not had any communication from Debtor's counsel. She would
          like to proceed on the motions and requests that oral arguments be set. The debtor did not
          rebut the assertion that the expenses were necessary to preserve the estate. An evidentiary
          hearing is not needed. Her client can provide a declaration if needed with respect to the
          motion for an administrative claim. It is within the Court's discretion to grant or deny the
          motion for leave to file a late claim.

          COURT: ORAL ARGUMENTS REGARDING FLASKA JCB'S MOTION FOR ALLOWANCE AND
          PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM AND MOTION FOR LEAVE TO FILE A LATE
          PROOF OF CLAIM ARE SET FOR 03/13/19. IF THE PARTIES ARE ABLE TO WORK OUT A
          RESOLUTION, THEN THE HEARING MAY BE VACATED.

          **10:46 AM**
          ITEM 8
          Mr. Nye reports that to the fire occurred on a property that is owned by the Vaughts and
          leased to the debtor and Reliant. The yard is Reliant's. The debtor believes Reliant is the
          potentially liable party.

          Mr. Solot states that he only learned today about the joint occupancy of the property and the
          fire occurred back in May 2018. Part of the problem is the lack of information. There is a valid
          administrative claim and the claim needs to be valued. It is unknown how much the debtor
          owes.

          The Court states that there is not enough information for this Court to make a determination.
          There is nothing before this Court indicating that the damages were the result of a
          post-petition tort, the debtor committed that post-petition tort, or that the amount of the
          damages is $50,000.00. It appears that an evidentiary hearing is needed. Should the Court set
          a status hearing or an evidentiary hearing?

          The parties agree to a status hearing.

          COURT: A STATUS HEARING IS SET FOR 03/13/19.




     Case 4:17-bk-11112-BMW               Doc 432 Filed 01/16/19 Entered 01/28/19 10:13:25 Desc
Page 5 of 8                                                                           01/28/2019 10:12:48AM
                                           Main Document Page 5 of 8
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   4:17-BK-11112-BMW          WEDNESDAY, JANUARY 16, 2019 10:30 AM


          The Court recesses at 10:50 a.m. and reconvenes at 11:09 a.m.

          ITEM 9
          Mr. Stowers reports that the parties have reached a resolution regarding the declaration of
          David J. Leonard. The Dunlaps' objections are withdrawn. The declaration of Mr. Leonard will
          be admitted, and it will serve as Mr. Leonard's direct testimony. He will begin with Mr.
          Leonard's cross examination.

          The Court explains that an exhibit will only be admitted if it is specifically referenced during
          testimony.

          **11:11 AM**
          Mr. David J. Leonard is sworn by the clerk and cross examined by Mr. Stowers.

          Mr. Leonard amends his declaration at paragraph 7 on the record.

          **11:54 AM**
          Mr. John Smith examines Mr. Leonard.

          **11:57 AM**
          Mr. Isaac Rothschild examines Mr. Leonard.

          **12:00 PM**
          Mr. Russell Stowers recross examines Mr. Leonard.

          The Court recesses at 12:00 p.m. and reconvenes at 1:02 p.m.

          Mr. Clark Vaught is sworn by the clerk and examined by Mr. Nye.

          **1:11 PM**
          Mr. Russell Stowers cross examines Mr. Vaught.

          **1:17 PM**
          Mr. John Smith examines Mr. Vaught.

          **1:21 PM**
          Mr. Isaac Rothschild examines Mr. Vaught.

          **1:22 PM**
          Mr. Kasey Nye redirects Mr. Vaught.


     Case 4:17-bk-11112-BMW                Doc 432 Filed 01/16/19 Entered 01/28/19 10:13:25 Desc
Page 6 of 8                                                                            01/28/2019 10:12:48AM
                                            Main Document Page 6 of 8
                                     UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   4:17-BK-11112-BMW         WEDNESDAY, JANUARY 16, 2019 10:30 AM




          **1:23 PM**
          Ms. Channa Vaught is sworn by the clerk and examined by Mr. Nye.

          **1:34 PM**
          Mr. Russell Stowers cross examines Ms. Vaught.

          **1:53 PM**
          Mr. John Smith examines Ms. Vaught.

          **1:57 PM**
          Mr. Isaac Rothschild examines Ms. Vaught.

          Testimony is concluded at 1:58 p.m.

          **2:00 PM**
          The parties discuss the exhibits.

          Mr. Nye offers Exhibits 1, 2, 3, 4, 6 and 7 for admission.

          There are no objections.

          COURT: DEBTOR'S EXHIBITS 1, 2, 3, 4, 6 AND 7 ARE ADMITTED. THE COURT NOTES THAT
          EXHIBIT 7 IS ADMITTED AS AMENDED ON THE RECORD.

          Mr. Stowers offers Exhibit I for admission. Exhibits C and D were referenced for undisputed
          dates and do not need to be admitted.

          There are no objections.

          COURT: EXHIBIT I IS ADMITTED.

          Mr. Nye offers a closing argument. He argues that the settlement should be approved.

          **2:04 PM**
          Mr. Stowers offers a closing argument. He argues that the settlement should not be approved.

          The Court summarizes the proposed settlement. Mr. Leonard asserted a pre-petition claim of
          approximately $392,000.00. He claims an absolute assignment of the insurance proceeds. It
          appears from the proposed settlement that the parties have agreed to split the insurance


     Case 4:17-bk-11112-BMW                   Doc 432 Filed 01/16/19 Entered 01/28/19 10:13:25 Desc
Page 7 of 8                                                                               01/28/2019 10:12:48AM
                                               Main Document Page 7 of 8
                                    UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF ARIZONA

                                                     Minute Entry
(continue)...   4:17-BK-11112-BMW        WEDNESDAY, JANUARY 16, 2019 10:30 AM


          proceeds 50/50. Once Mr. Leonard has received $200,000.00, the remaining amount of his
          claim will be treated as a general, unsecured claim. Once Mr. Leonard receives his
          $200,000.00, any claim Mr. Leonard had or could have had in any future insurance proceeds is
          gone.

          Mr. Stowers argues that there is not a meeting of minds on the settlement agreement, so the
          accounting matters. What has been paid thus far if anything?

          The Court states that the numbers are set in the proposed settlement. There may be some
          dispute as to the exact numbers, but the parties have chosen to enter in to this agreement
          rather than continue to litigate. Is the Court misunderstanding the terms?

          Mr. Nye states that the Court's understanding of the proposed agreement is correct.

          Mr. Rothschild agrees that the Court's understanding is correct.

          Mr. Smith states that that the committee is requesting that if the settlement is approved, any
          proceeds that come to the debtor be set aside in a segregated account.

          COURT: THIS MATTER IS UNDER ADVISEMENT. THE COURT WILL ISSUE ITS RULING AS
          SOON AS POSSIBLE.

          SUBSEQUENT TO THE HEARING
          COURT: THE CONTINUED HEARING REGARDING THE DEBTOR'S EMERGENCY MOTION TO
          LEASE DRILL RIG IS RESCHEDULED TO THURSDAY 03/21/19 AT 10:45 AM. THE STATUS
          HEARING REGARDING THE DEBTOR'S SECOND AMENDED PLAN AND T & D MACHINE'S
          MOTION FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE IS RESCHEDULED TO THURSDAY
          03/21/19 AT 10:45 A.M. THE ORAL ARGUMENTS REGARDING FLASKA JCB'S MOTION FOR
          ALLOWANCE AND PAYMENT OF ADMINISTRATIVE EXPENSE CLAIM AND MOTION FOR LEAVE
          TO FILE A LATE PROOF OF CLAIM ARE RESCHEDULED TO THURSDAY 03/21/19 AT 10:45
          A.M. PARTIES MAY APPEAR IN TUCSON COURTROOM 446 OR PHOENIX COURTROOM 301 ON
          03/21/19.
          AN EVIDENTIARY PLAN CONFIRMATION HEARING REGARDING THE COMMITTEE'S PLAN IS
          SET FOR THURSDAY 05/02/19 AT 10:00 A.M. ALL PARTIES AND WITNESSES ARE TO APPEAR
          IN TUCSON COURTROOM 446 FOR THE EVIDENTIARY HEARING ON 05/02/19. THE STATUS
          HEARING REGARDING THE EVIDENTIARY HEARING IS RESCHEDULED TO WEDNESDAY
          04/17/19 AT 10:45 A.M. THE STATUS HEARING REGARDING THE COMMITTEE'S MOTION FOR
          STANDING AND MOTION TO LIMIT USE OF ESTATE PROPERTY IS RESCHEDULED TO
          WEDNESDAY 04/17/19 AT 10:45 A.M. AS WELL. PARTIES MAY APPEAR IN TUCSON
          COURTROOM 446 OR PHOENIX COURTROOM 301 ON 04/17/19.


     Case 4:17-bk-11112-BMW               Doc 432 Filed 01/16/19 Entered 01/28/19 10:13:25 Desc
Page 8 of 8                                                                           01/28/2019 10:12:48AM
                                           Main Document Page 8 of 8
